NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



JUNE FITZPATRICK,                             )
                                              )
             Appellant,                       )
                                              )
v.                                            )
                                              )      Case No. 2D16-4556
ESTATE OF THOMAS L. FITZPATRICK,              )
                                              )
             Appellee.                        )
                                              )

Opinion filed March 9, 2018.

Appeal from the Circuit Court for Pinellas
County; Mark I. Shames, Judge.

Jeffrey Eisel of Baskin Fleece, Clearwater;
and Philip M. Burlington of Burlington &
Rockenbach, P.A., West Palm Beach, for
Appellant.

Douglas M. Williamson and Benjamin F.
Diamond of Williamson, Diamond & Caton,
St. Petersburg, for Appellee.


PER CURIAM.


             Affirmed.


SILBERMAN, CRENSHAW, and SLEET, JJ., Concur.